Bieluch, J,
dissenting. I dissent because I conclude that the trial court’s original alimony award terminated when the plaintiff began receiving social security benefits and that the court was thereafter without authority to reinstate alimony.
“[0]nce terminated, alimony cannot be restored by subsequent judicial action.” Connolly v. Connolly, 191 Conn. 468, 476 n.6, 464 A.2d 837 (1983); see also Ridolfi v. Ridolfi, 178 Conn. 377, 379, 423 A.2d 85 (1979) (court entered nominal alimony order of one dollar per year to retain power to grant appropriate alimony at a later date). In the present case, despite the majority’s claim that the parties argued over an alleged ambiguity in the original decree regarding the duration of the alimony award, such ambiguity is simply not demonstrated by the record before us. The record reveals that, in her motion to modify the judgment, the plaintiff “pray[ed] that this Court reopen [the] judgment and *628extend the period during which she may receive alimony. ” (Emphasis added.) It is clear from this claim for relief in the plaintiff’s own motion that she did not find any ambiguity whatsoever in the original decree. Nor can the majority’s position that the decree was ambiguous be supported by the transcript of the hearing on the motion to modify, since no such transcript has been supplied to us. Thus, I would conclude that the original decree unambiguously terminated the plaintiff’s alimony award when she became a recipient of social security benefits prior to her application to the court to reinstate the already expired alimony order.
In addition, even if the trial court did have the authority to “modify” the expired alimony award in this case, it could not do so on the record before us. “General Statutes § 46b-86 (a) permits a court to continue, set aside or modify any final order for periodic or pendente lite alimony or support ‘upon a showing of a substantial change in the circumstances of either party.’ To warrant a modification, the substantial change in circumstances must have occurred subsequent to the entry of the decree and must have been uncontemplated by the parties at the rendition of the initial decree. Sanchione v. Sanchione, 173 Conn. 397, 407, 378 A.2d 522 (1977); Grinold v. Grinold, 172 Conn. 192, 195, 374 A.2d 172 (1976).” Connolly v. Connolly, supra, 473. No such finding was made by the court in this case.
The defendant sought clarification of the trial court’s order requesting (1) that the court determine the amount of arrearage, and (2) “what ‘substantial change in circumstances’ had occurred since the original Judgment justifying the Court’s orders.” The court simply responded that there was no arrearage as of the date of the previous order and completely failed to make a finding of any “substantial change in circumstances.” Without such a finding in the record, the modification cannot stand.
*629The only basis claimed by the plaintiff for restoring the expired award of alimony in this case was that she was “of the opinion that even with Social Security benefits she will need support from the Defendant.” The plaintiffs receipt of social security benefits was not only within the declared contemplation of the parties when the original dissolution decree and limited alimony order were entered, but the award of such benefits was expressly made the event which would effectuate the termination of the plaintiffs alimony. In agreement with this, indeed the majority acknowledges that “the plaintiffs receipt of social security was a change in circumstance expressly contemplated in the original award.”
The record before us does not show any substantial change in the circumstances of either party not within the contemplation of the parties at the rendition of the initial decree and order of limited alimony which might have warranted reinstatement or “modification” of the previously expired alimony order. The amount of the plaintiffs weekly social security benefits was greater than the original alimony order which she had been receiving until that time. Thus, the plaintiff cannot claim that her financial position has changed to her detriment after entitlement to social security. Upon the record before us, any resurrection of the original alimony order after its expiration would put the plaintiff in a better financial position than the original decree and award had done without any change in circumstances, substantial or otherwise, to justify such an improvement.
For these reasons I dissent.